 

Gratitude Health, Inc. 8-K [gtrd-8k_042020.htm]

Exhibit 10.3

 

FORM OF

LOCK-UP AND LEAK OUT AGREEMENT

 

This LOCK-UP AND LEAK-OUT AGREEMENT (the “Agreement”) is made as of ______, 2020
(the “Effective Date”) by and between Gratitude Health, Inc. a Nevada
corporation, (the “Company”), and the undersigned holder of common stock (the
“Stockholder”) of the Company.

 

WHEREAS, to ensure the development of an orderly trading market in the Company’s
common stock (“Common Stock”), the Company and the Stockholder intend to enter
into this Agreement to provide for the circumstances under which the Stockholder
may sell or otherwise dispose of shares of the Company’s securities; and

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the undersigned
Stockholder agree as follows:

 

Twenty-Four Month Prohibition on Sales or Transfers. Except as otherwise
permitted under the section below “Restrictions on Sales; Volume Limitation, the
Stockholder, including the Stockholder’s Affiliated Entities (as defined below),
hereby agrees that for a period of twenty-four (24) months from the date of this
Agreement (the “Lock-Up Period”), the Stockholder will not offer, sell, contract
to sell, pledge, give, donate, transfer or otherwise dispose of, directly or
indirectly, any shares of Company Common Stock or securities convertible into or
exercisable for Common Stock  or securities or rights convertible into or
exchangeable or exercisable for any Common Stock, whether owned by the
Stockholder as the date hereof or acquired subsequent to the date hereof
(collectively, the “Lock-Up Shares”), enter into a transaction which would have
the same effect, or enter into any swap, hedge or other arrangement that
transfers, in whole or in part, any of the economic or voting consequences of
ownership of such securities, whether any such aforementioned transaction is to
be settled by delivery of the Lock-Up Shares or such other securities, in cash
or otherwise, or publicly disclose the intention to make any such offer, sale,
pledge or disposition, or to enter into any such transaction, swap, hedge or
other arrangement (the “Lock-Up Agreement”). As used in this Agreement
“Affiliated Entities” shall mean any legal entity,  including  any 
corporation,  limited  liability  company,  partnership,  not-for-profit
corporation, estate planning vehicle or trust, which is directly or indirectly
owned or controlled by the Stockholder or his or her descendants or spouse, of
which such Stockholder or his or her descendants or spouse are beneficial
owners, or which is under joint control or ownership with any other person or
entity subject to a lock-up agreement regarding the Common Stock with terms
substantially identical to this Agreement.

 

Restrictions on Sales; Volume Limitations. The Company anticipates effectuating
a 31.993:1 reverse split of its Common Stock (“Reverse Spit”) by no later than
June 1, 2020, and, for purposes of this Agreement, the share price of the Common
Stock shall mean its bid price per share following the Reverse Split (“Share
Price”).

 

(i)         Beginning the sooner of: (a) six (6) months from the Effective Date
of this Agreement pursuant to Rule 144, or (b) immediately upon the
effectiveness of a registration statement as declared by the U.S. Securities and
Exchange Commission, in which shares of the Stockholder’s Common Stock have been
registered, the Stockholder shall have the right to effect open market sales of
his, her or its, as the case may be, Lock-Up Shares in an aggregate amount,
subject to the following conditions;

 

1

 

 

(ii)         If during the Lock-Up Period the Share Price is less than or equal
to twenty-five cents ($0.25) per share, the Stockholder shall be prohibited from
selling any Common Stock. Any such prohibition will continue during such time
that the Share Price is less than or equal to twenty-five cents ($0.25).

 

(iii)        If during the Lock-Up Period the Share Price exceeds twenty-five
cents ($0.25) per share, the Stockholder shall have the right to effect open
market sales of his, her or its, as the case may be, Lock-Up Shares in an
aggregate daily amount equal to the following:

 

(a)        If the Share Price is above twenty-five cents ($0.25) but under fifty
cents ($0.50) (such price range, the “Initial Range”) the Stockholder shall have
the right to effect open market sales of Lock-Up Shares in an aggregate daily
amount equal to 0.01 multiplied by the Total Weekly Volume (as defined below) in
the Common Stock, during such time that the Share Price is within the Initial
Range.

 

(b)       If the Share Price is equal to fifty cents ($0.50) per share but is
less than seventy-five cents ($0.75) per shares (such price range, the
“Secondary Range”), the Stockholder shall have the right to effect open market
sales of Lock-Up Shares in an aggregate daily amount equal to 0.03 multiplied by
the Total Weekly Volume (as defined below) in the Common Stock, during such time
that the Share Price is within the Secondary Range.

 

(c)        If the Share Price is equal to seventy-five cents ($0.75) per share
but is less than one dollar ($1.00) per share (such price range, the “Third
Range”), the Stockholder shall have the right to effect open market sales of
Lock-Up Shares in an aggregate daily amount equal to 0.06 multiplied by the
Total Weekly Volume (as defined below) in the Common Stock, during such time
that the Share Price is within the Third Range.

 

(d)      If Share Price is equal to or exceeds one dollar ($1.00) per share,
there shall be no limitations on the amount of Common Stock that may be sold by
the Stockholder, during such time the Share Price is equal to or greater than
one dollar ($1.00).

 

For purposes of this Agreement, “Total Weekly Volume” shall mean the total
number of shares of the Company’s Common Stock that are actually traded (bought
and sold) prior to the Stockholder’s open market sales, as calculated by adding
the daily volume of the Common Stock for the day(s) of that week prior to the
open market sale. By way of example only, if the Share Price is $0.30 and the
Stockholder is seeking to effect an open market sale on a given Wednesday, then
the Total Weekly Volume shall be the sum of the daily volume for the Common
Stock for Monday and Tuesday of that week. For clarity, Total Weekly Volume
shall only be calculated within the range of Monday through Friday and shall not
include the daily volume for any days of a previous week.

 

The amount of Lock-Up Shares that may be sold pursuant to this Section (b),
shall be rounded to the nearest one hundred (100) shares. Lock-Up Share amounts
equaling less than one hundred (100) shares shall be rounded up to equal one
hundred shares.

 

2

 

 

By way of example only, if the Stockholder’s multiplier is equal to 0.01 when
the Share Price exceeds twenty-five cents ($0.25), and during one week the total
volume of the Common Stock is equal to nine thousand (9,000) shares, then the
Stockholder shall apply the multiplier (0.01) to nine thousand (9,000) to
determine the maximum Lock-Up Shares that may be sold for that period of ninety
(90) shares. Because the amount of shares is less than one- hundred (100), the
Stockholder will be eligible to sell one-hundred (100) shares. .

 

Lock-Up Share amounts that may be sold are not cumulative. If the Stockholder
waives his, her or its, as the case may be, rights at any time during the
Lock-Up Period, pursuant to this Section (b) (“Waivable Period”), the calculated
Lock-Up Share amounts that may be sold for those Waivable Periods shall not
accrue and not add to Lock-Up Share amounts that may be sold in future period or
periods.

 

Application of this Agreement to Shares Sold or Otherwise Transferred. So long
as such sales are made in compliance with the requirements of this Agreement,
Lock-Up Shares sold in the public market shall thereafter not be subject to the
restrictions on sale contained in this Agreement. 

 

Attempted Transfers. Any attempted or purported sale or other Transfer of any
Lock- Up Shares by the Stockholder in violation or contravention of the terms of
this Agreement shall be null and void ab initio. The Company shall instruct its
transfer agent to reject and refuse to transfer on its books any Lock-Up Shares
that may have been attempted to be sold or otherwise transferred in violation or
contravention of any of the provisions of this Agreement and shall not recognize
any person or entity.

 

Broker Authorization. The Stockholder hereby authorizes any and all brokers, for
all accounts holding the Stockholder’s Lock-Up Shares, to provide directly to
the Company, immediately upon the Company’s request, a copy of all account
statements showing the Lock-Up Shares and all trading activity in the Lock-Up
Shares during the Lock-Up Period.

 

Acknowledgement of Representation. The Stockholder represents and warrants to
the Company that the Stockholder was or had the opportunity to be represented by
legal counsel and other advisors selected by Stockholder in connection with this
Agreement. The Stockholder has reviewed this Agreement with his, her or its
legal counsel and other advisors and understands the terms and conditions
hereof.

 

Legends on Certificates. All Lock-Up Shares now or hereafter owned by the
Stockholder, except any shares purchased in open market transactions by
Stockholders that are not affiliates (as such term is defined under securities
laws) of the Company, shall be subject to the provisions of this Agreement and
the certificates representing such Lock-Up Shares shall bear the following
legends:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY STATE SECURITIES
LAWS. THEY MAY NOT BE SOLD, ASSIGNED, PLEDGED OR OTHERWISE TRANSFERRED FOR VALUE
UNLESS THEY ARE REGISTERED UNDER THE ACT AND ANY APPLICABLE STATE SECURITIES
LAWS OR UNLESS THE CORPORATION RECEIVES AN OPINION OF COUNSEL SATISFACTORY TO
IT, OR OTHERWISE SATISFIES ITSELF, THAT AN EXEMPTION FROM REGISTRATION IS
AVAILABLE.

 

3

 

 

THE SALE, ASSIGNMENT, GIFT, BEQUEST, TRANSFER, DISTRIBUTION, PLEDGE,
HYPOTHECATION OR OTHER ENCUMBRANCE OR DISPOSITION OF THE SHARES REPRESENTED BY
THIS CERTIFICATE IS RESTRICTED BY AND MAY BE MADE ONLY IN ACCORDANCE WITH THE
TERMS OF A LOCK-UP AGREEMENT, A COPY OF WHICH MAY BE EXAMINED AT THE OFFICE OF
THE CORPORATION.

 

Governing Law; Venue. All disputes arising under this Agreement shall be
governed by and interpreted in accordance with the laws of the State of Nevada,
without regard to principles of conflict of laws.  Any action brought by either
party against the other concerning the transactions contemplated by this
Agreement must be brought only in the civil or state courts of New York or in
the federal courts located in the State and county of New York.  Both parties
and the individual signing this Agreement on behalf of the Company agree to
submit to the jurisdiction of such courts.  The prevailing party shall be
entitled to recover from the other party its reasonable attorney’s fees and
costs.  In the event that any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed modified to conformed with such statute or rule of law. Any such
provision which may prove invalid or unenforceable under any law shall not
affect the validity or unenforceability of any other provision of this
Agreement. Nothing contained herein shall be deemed or operate to preclude the
Stockholder from bringing suit or taking other legal action against the Company
in any other jurisdiction to collect on the Company’s obligations to the
Stockholder, to realize on any collateral or any other security for such
obligations, or to enforce a judgment or other decision in favor of the
Stockholder. 

 

Binding Effect. This Agreement will be binding upon and inure to the benefit of
the Company, its successors and assigns and to the Stockholder and their
respective permitted heirs, personal representatives, successors and assigns.

 

Entire Understanding. This Agreement sets forth the entire agreement and
understanding of the parties hereto in respect of the subject matter hereof and
the transactions contemplated hereby and supersedes all prior written and oral
agreements, arrangements and understandings relating to the subject matter
hereof. This Agreement may only be changed by an agreement in writing, mutually
signed by the Company and the Stockholder subject to this Agreement.

 

Remedies. The parties hereto acknowledge that money damages are not an adequate
remedy for violations of this Agreement and that any party may, in such party’s
sole discretion, apply to any court of competent jurisdiction for specific
performance or injunctive relief or such other relief as such court may deem
just and proper in order to enforce this Agreement or prevent any violation
hereof and, to the extent permitted by applicable law, each party hereto waives
any objection to the imposition of such relief. All rights, powers and remedies
provided under this Agreement or otherwise available in respect hereof, whether
at law or in equity, shall be cumulative and not alternative, and the exercise
or beginning of the exercise of any thereof by any party hereto shall not
preclude the simultaneous or later exercise of any other such right, power or
remedy by such party.

 

4

 

 

Counterparts. This Agreement may be executed by facsimile and in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one and the same instrument. Each counterpart may
consist of a number of copies each signed by less than all, but together signed
by all, of the parties hereto.

 

IN WITNESS WHEREOF, this Agreement has been signed as of the date first above
written.

 

GRATITUDE HEALTH, INC.

 

/s/ Zalman Duchman

 

By: Name: Zalman Duchman

 

Title: Chief Executive Officer

 

IN WITNESS WHEREOF, the undersigned have caused this Lock-Up Leak-Out Agreement
to be duly executed by their respective authorized signatories as of the date
first indicated above.

 

Name of Stockholder:

 

Signature of Authorized Signatory of Stockholder

 

Name of Authorized Signatory:        
                                                        

 

Title of Authorized Signatory:          
                                                        

 

 

5

 

 

Telephone Number of Stockholder:

 

Email Address of Stockholder:

 

Facsimile Number of Stockholder:    
                                                        

 

Address for Notice of Stockholder:

 

Address for Delivery of Shares for Stockholder (if not same as address for
notice):

 

STOCKHOLDER’S SPOUSE (if and as applicable):

 

The undersigned spouse of the Stockholder has read and hereby approves the
foregoing Agreement and agrees to be irrevocably bound by the Agreement and
further agrees that any community property interest shall be similarly bound by
the Agreement. I hereby irrevocably appoint my spouse as my attorney-in-fact
with respect to any amendment or exercise of any rights under the Agreement.

 

Signature:                                                         

 

Name:                                                          

 

Signature of Authorized Signatory of Spouse:
                                                        

 

6

 